Case: 1:18-cv-O7805 Document #: 6 Filed: 12/14/18 Page 1 of 1 Page|D #:13

AO 399 (O l/O‘)) Waiver ofthe Service ofSummons

 

UNITED STATES DISTRICT COURT

for the
Northern District of Illinois

PH|LL|P TUCKER

 

P!aim‘{';j"
V

. Civil Action No. 1218-cv-07805
HARLEY-DAV[DSON FlNANC|AL SERV|CES, lNC.

 

\_/\_/\_/\_/\_/

Defena'an!

WAIVER OF THE SERVICE OF SUMMONS

To: Joseph S. Davidson
(Ncrme of!he plaintiffs attorney or unrepresented p!aintr`jjj

 

l have received your request to waive service cfa summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

l also understand that I, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days from 12/06/2018 , the date When this request was sent (cr 90 days if it Was sent outside the
United States). If I fail to do so, a defaultjudgment will be entered against me or the entity I represent

ala a aim %f<.

ngnamr%f'the attorney or unrepresented party
HARLEY-DAV[DSON F|NANCIAL SERV|CES, |NC. Benjamin J. Sitter

 

 

 

Frr'nied name ofpa)'{y waiving service of summons Prr'nred name

N|cGuireWoods LLP
Tower TWo-Sixty 260 Fcrbes Avenue Suite 1800
Pittsburgh, PA 15222-3‘| 42

 

Address

bsitter@mcguirewoods.com

 

E-mail address

(412) 667-7904

 

Telephone number

 

Duty to Avoid Unnecessary Expenses uf Serving a Summons

Rule 4 of the Federal Ru les of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
nojurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot objectto the absence of '
a summons or of service

If you waive service, then you must, within the time Specifled on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than it` a summons had been served.

